DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 6-11, in replies filed on January 7 and 9, 2021, is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
 The drawings are objected to because the lead lines for reference characters 341 and 343 in Fig. 14 (excerpted) appear to be inverted.  See Figs. 10, 11; par [0081] (excerpted).  

    PNG
    media_image1.png
    651
    755
    media_image1.png
    Greyscale

[0081]  Referring to FIG. 14, each of the first and second dust collecting electrodes 310 and 330 may include a base plate 341, and a conductive layer 343 and an adhesion layer 345 having exposing holes 347 sequentially formed 
are combined to fabricate the first and second dust collecting electrodes 310 
and 330, as shown in FIG. 14 (c).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 The disclosure is objected to because of the following informalities: “[0082] Next, a film 349 may be formed on the adhesion layer 345, as shown in FIG. 14 (d)” .  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 6 at lines 9-10 recites the phrase “wherein the dielectric spacer is disposed to contact both surfaces of the first dust collecting electrode and both surfaces of the second dust collecting electrode [emphasis added].”
At pars [0070] and [0074] of the specification as originally filed, the arrangement of the first and second dust collecting electrodes have an alternating arrangement with the dielectric spacer between each of the first and second dust collecting electrodes and is described as follows:  “the first dust collecting electrode 310, the dielectric spacer 350, the second dust collecting electrode 330, the dielectric spacer 350, the first dust collecting electrode 310,... may be arranged in that order.”  The arrangement is also illustrated in Figs. 10 and 11.  Therefore, it is unclear how the dielectric spacer is disposed to contact both surfaces of the first dust collecting electrode and both surfaces of the second dust collecting electrode.
For examination on the merits, claim 6 is interpreted as follows:
A dust collector employed to a filtering device for removing fine dust and collecting the charged fine dust, the dust collector comprising:
a first dust collecting electrode to which a first dust collecting voltage is applied;

a dielectric spacer which is disposed between the first dust collecting electrode and the second dust collecting electrode to space the first dust collecting electrode and the second dust collecting electrode apart from each other and to serve as a dielectric, 
wherein the dielectric spacer is disposed to contact both the first dust collecting electrode and .
Claim Objections
Claim 6 is objected to because of the following informalities:  [[the]] charged fine dust.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations "the conductive layer" in lines 1 and 3 and "the base plate" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katou (US 2003/0005824).
For claim 6, as interpreted above, Katou discloses a dust collector employed to a filtering device for removing fine dust and collecting [[the]] charged fine dust, the dust collector comprising:
a first dust collecting electrode (105) to which a first dust collecting voltage (Fig. 8; par [0002]) is applied;
a second dust collecting electrode (106) to which a second dust collecting voltage (Fig. 8; par [0002]) is applied to generate a voltage difference with the first dust collecting electrode (par [0002], “different potential”); and
a dielectric spacer (111; par [0071]) “made of polypropylene,” whereas polypropylene is a dielectric material) which is disposed between the first dust collecting 
wherein the dielectric spacer is disposed to contact both the first dust collecting electrode and 
For claim 7, Katou discloses further, illustrated in Fig. 8, wherein the dielectric spacer includes protrusion parts protruding toward at least one of the first dust collecting electrode and the second dust collecting electrode.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katou.
For claim 9, the teaching of Katou is set forth above and discloses a plurality of first and second dust collecting electrodes that are alternately arranged (dust collection section shown in Fig. 8).  In Fig. 6, Katou illustrates a system comprising a dust collector 7 having a rectangular case and a dust-collection section 104.  As such, one of ordinary skill in there art would obviously envisage the plurality of first and second dust collecting electrodes alternately arranged along a width direction of the dust collecting case since Katou teaches these features for said system.
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katou in view of Noh (US 8,580,017)
For claim 8, the teaching of Katou is set forth above and discloses the first dust collecting electrode and the second dust collecting electrode.  However, Katou does not discuss an explicit composition for the first and second dust collecting electrodes.  Nonetheless, Noh is analogous art and also teaches an electrostatic precipitator including a collector with first and second collecting electrodes alternately stacked in a dust collecting case.  Additionally, Noh discloses the first and second collection electrodes are formed of a conductive material plated or coated on both surfaces, i.e., a conductive layer attached to both surfaces of a base plate (Abstract; col. 10, ll. 33-55),  
For claim 10, the teaching of Katou and Noh is set forth above and discloses the first dust collecting electrode and the second dust collecting electrode.  Noh further discloses a power connection terminal (i.e., bus bar) for each of the first and second dust collecting electrodes (col. 1, ll. 46-67) to supply power.  One of ordinary skill in the art at the effective filing date of the current invention would find it obvious to include a first bus bar connecting the plurality of first dust collecting electrodes to supply the plurality of first dust collecting electrodes with the first dust collecting voltage and a second bus bar connecting the plurality of second dust collecting electrodes to supply the plurality of second dust collecting electrodes with the second dust collecting voltage as taught in Noh to supply power to have the potential difference disclosed in Katou for efficacy of the system.
 For claim 11, as interpreted, the teaching of both Katou and Noh is set forth above and teaches conductive layer formed on said base place of each of the first and second dust collecting electrodes. While Noh does not specifically state an adhesive is used for attachment, Noh does disclose attaching surfaces (col. 10, l. 45-47).  It is long known to use adhesive for attaching surfaces, whereas said adhesive would also be known as an adhesive layer.  Therefore the teaching of Noh also discloses an adhesion . 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example DE 3418577 discloses electrodes with layers; JP 07284692 teaches coated electrodes with spacers; JP 2009095799 teaches a dust collect like the instant invention; US 4652281 discloses stacked electrodes with film; US 5993521 teaches an alternating collecting electrode arrangement; US 6506238 teaches an dust collector with a plurality of electrodes; US 8349052 teaches alternating collecting electrodes with dielectric spacers; US 8597415 discloses an electric precipitator with alternating arrangement of collecting electrodes; US 9488382 teaches an alternating arrangement of collecting electrodes with a base layer; US 9757735 teaches stacked electrodes made with film; US 9795971 teaches stacked electrodes comprising coating and film; and US 9873128 teaches a collection module with composite electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        February 9, 2022